Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 11, 2019

                                    No. 04-19-00168-CV

                        IN THE INTEREST OF Y.M.L., A CHILD,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-02836
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       In this accelerated appeal, the reporter’s record was due on April 1, 2019. See TEX. R.
APP. P. 35.1(b). After the due date, court reporter Elva G. Chapa filed a notification of late
record. She indicated her other duties have precluded her from working on the record, and she
requested an extension of time to file the reporter’s record until April 15, 2019.
        The request is GRANTED. The reporter’s record is due on April 15, 2019. See id. R.
35.3(c) (limiting an extension in an accelerated appeal to ten days).



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court